DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakabashi et al. (JP10225048, “Nakabashi”, using machine translation).
Re claim 1, Nakabashi discloses a rotary apparatus comprising: 
a motor 20 including a motor terminal 67 (figs 3-5, para [0030] & [0035]), a frame 61 (figs 3-4, para [0031] & [0035]), and a bearing 58 (fig 3, [0032]); 
a terminal member 83 (figs 1, 4 & 10, para [0025], [0036], [0041] & [0047], discloses connection for different cables 16 such as 16a & 16b; 16a uses plugs 72 or 72a); 
a first housing 72, 72a (figs 4 & 10-11, para [0040] & [0045]-[0046]) the terminal member 83 being attached to the first housing 72, 72a (figs 4 & 10-11, para [0041] & [0047]); and 
a second housing (figs 2-4, para [0027], [0029] & [0031], includes 59 & 24) including an accommodating part configured to accommodate the frame 61 of the motor 20 (figs 3 & below), the first housing 72, 72a being attached to the second housing (figs 3-4 & 10-11), wherein 
the first housing 72, 72a is attachable to or separable from the second housing in a predetermined direction (fig 4, direction indicated by arrow below 72 in fig 4), 
the motor 20 is covered by the first housing 72, 72a and the second housing (figs 3-4, 1st housing 72, 72a covers the motor terminals 67)
the terminal member 83 contacts the motor terminal 67 (figs 1, 4 & 10, para [0041] & [0047]), 
the terminal member 83 includes an externally-connected terminal portion (figs 4, 10 & below, top of 83) to be connected to an external unit 71, 71a (figs 4 & 10, para [0041] & [0047]), and 
the predetermined direction is a longitudinal direction of the externally-connected terminal portion 83 (figs 10 & below),
the longitudinal direction of the externally-connected terminal portion 83 is different from the rotation axis direction of the motor 20 (figs 3-4, 10 & below, rotation axis of 29).

    PNG
    media_image1.png
    302
    521
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    396
    media_image2.png
    Greyscale

Re claim 2, Nakabashi discloses claim 1 as discussed above and further discloses the accommodating part includes an opening portion 85 in the rotation axis direction of the motor 20 (figs 3-4 & 8-9, para [0039], in the axial direction with respect to the stator 51 and rotor 64 of the motor), and the first housing 72, 72a closes the opening portion 85 (fig 10).
Re claim 3, Nakabashi discloses claim 1 as discussed above and further discloses the terminal member 83 is accommodated in the first housing 72, 72a and the second housing (figs 3-4 & 10, when 72, 72a are inserted into 70).
Re claim 4, Nakabashi discloses claim 1 as discussed above and further discloses the motor terminal 67 protrudes from the frame 61 of the motor 20 in a direction different from the predetermined direction (figs 3-4, axial direction).
Re claim 5, Nakabashi discloses claim 4 as discussed above and further discloses the first housing 72, 72a includes a groove portion formed in the predetermined direction (figs 10 & below, groove is portion of 72, 72a that holds 83), the terminal member 83 includes a motor-connected terminal portion positioned inside the groove portion (figs 10 & below), and the motor terminal 67 contacts the motor-connected terminal portion inside the groove portion (figs 10 & below).

    PNG
    media_image3.png
    401
    557
    media_image3.png
    Greyscale


Re claim 6, Nakabashi discloses claim 4 as discussed above and further discloses the motor terminal 67 includes a surface extending in the predetermined direction (figs 4 & below).

    PNG
    media_image4.png
    232
    427
    media_image4.png
    Greyscale

Re claim 7, Nakabashi discloses claim 1 as discussed above and further discloses the first housing 72, 72a is fitted into the second housing (figs 3-4 & 10, when 72, 72a are inserted into 70).
Re claim 9, Nakabashi discloses claim 1 as discussed above and further discloses an end portion of the second housing includes an attaching surface in the rotation axis direction of the motor 20 (figs 1-2, 4 & below, para [0026], portion of 24 used to attach the motor inside of the vehicle door in order to move the windows 13), and the attaching surface is provided with a fit portion (figs 2, 4 & below, fit portion holes  for screws) capable of fitting into an attached portion (figs 1, 2 & 4, para [0026], attached portion is vehicle door; the fit portion along w/ the motor and reduction gear all fit inside the vehicle door).

    PNG
    media_image5.png
    258
    633
    media_image5.png
    Greyscale

Re claim 10, Nakabashi discloses claim 9 as discussed above and further discloses an attaching structure of a rotary apparatus, comprising: the rotary apparatus according to claim 9 (figs 2-4); and the attached portion (fig 1, para [0026], vehicle door) attached to the attaching surface of the rotary apparatus (figs 2, 4 & above for claim 9, para [0026]), wherein the fit portion of the rotary apparatus (figs 2, 4 & above for claim 9, holes for screws) fits into a fitted portion formed in the attached portion (fitted portion the specific space the motor and reduction gear occupy inside the vehicle door).

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 
Applicant argues that Nakabashi does not disclose the second housing including an accommodating part configured to accommodate the frame of the motor and the motor is covered by the first housing and the second housing (pg 7). Examiner disagrees.
Examiner is interpreting the second housing as including housing 59 and gear case 24 (figs 3-4 & above for claim 1). Nakabashi discloses the frame 61 is accommodated in the accommodating part of the second housing (figs 3-4, 10 & above for claim 1, para [0031]). 
The motor includes the motor terminal 67, the frame 61 and the bearing 58 held by the frame 61, as recited in the second line of claim 1. As seen in figs 3-4 and 10, 59 covers the stator 51, rotor 52, a portion of shaft 29 and one side of 61; 24 covers another side of 61, another portion of 29 and a lower portion of 67; and 72, 72a covers an upper portion of 67.Therefore Nakabashi discloses claim 1.

    PNG
    media_image6.png
    395
    733
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    375
    402
    media_image7.png
    Greyscale


Applicant’s arguments with respect to claims 1, 3, 7-8 and 11 to Honda (US20080284272) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the amendments to claim 1 overcome the rejection to Honda.

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The main reason for indicating claim 8, and its dependent claim 11, as allowable is the inclusion of the limitations, inter alia, of:
“The rotary apparatus according to claim 1, comprising a connector portion 71, wherein 
the connector portion 71 includes 
the externally-connected terminal portion 33, 34, and 
a connector housing portion 46 provided at the second housing 40, and 
the connector housing portion 46 includes a hole portion 45, the externally-connected terminal portion 33, 34 being insertable into the hole portion in the predetermined direction.”

    PNG
    media_image8.png
    687
    627
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    821
    637
    media_image9.png
    Greyscale

The closest prior art Nakabashi et al. (JP10225048) does not disclose the above limitations.
Nakabashi discloses the first housing 72 has a connector portion that includes the externally-connected terminal portion (figs 4, 10 & below) and a connector housing portion (figs 4, 10 & below, portion of 72 of the connector portion); and a hole formed in the connector housing portion (figs 10 & below); but does not disclose the connector portion is provide at the second housing; and the externally-connected terminal portion being insertable into the hole portion in the predetermined direction.

    PNG
    media_image10.png
    388
    714
    media_image10.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834